Citation Nr: 0838344	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-14 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gunshot wound to 
the back.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served in the Army of the Philippines from 
September 1942 to April 1946, in the Army of the United 
States from April 1946 to March 1949, and in Army of the 
Philippines from May 1950 to April 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the United States Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In an October 2004 rating 
decision, the RO denied service connection for PTSD.  In a 
September 2005 rating decision, the RO denied service 
connection for hearing loss, and denied the veteran's request 
to reopen a previously denied claim for service connection 
for a gunshot wound of the back.

In a January 2004 statement, the veteran requested service 
connection for lumbar spine strain.  In statements submitted 
in May 2004, the veteran apparently sought to reopen a 
previously denied claim for service connection for arthritis.  
The RO has not adjudicated the lumbar spine and arthritis 
claims, and both claims are referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
March 2004 rating decision denying reopening of a previously 
denied claim for service connection for a 1951 gunshot wound 
to the back.

2.  Evidence received before and since March 2004 does not 
show that the veteran's service in 1951 was of a type can 
confers eligibility for VA disability compensation or other 
U.S. veterans benefits.

3.  The veteran attributes claimed PTSD to the traumatic 
experiences of sustaining wounds during service with the 
Armed Forces of the Philippines in 1951.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision regarding a claim for 
service connection for a gunshot wound of the back is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received; the 
claim for service connection for a gunshot to the back is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred or aggravated during or as a result 
of service with, or in the service of, the Armed Forces of 
the United States.  38 U.S.C.A. §§ 107(a), 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim for Service Connection for a Gunshot 
Wound

The veteran has filed claims on multiple occasions for 
service connection and VA disability compensation for a 
gunshot wound to the back that he sustained in Korea in 1951.  
Each time, the RO denied those claims.  A VA determination 
regarding a claim for benefits becomes final when a claimant 
does not file a notice of disagreement (NOD) within one year 
after a decision is issued.  38 U.S.C.A. § 7105.  The RO 
denied service connection for the gunshot wound in decisions 
issued in July 1987, December 1989, August 1982, August 1994, 
and March 2004.  The veteran did not file an NOD within a 
year of any of those decisions.  Therefore, those decisions 
became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim regarding the gunshot wound was the March 2004 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

VA provides disability compensation to veterans for 
disability resulting from disease or injury incurred in or 
aggravated in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Military 
documents associated with the claims file show that the 
veteran had active service in the Army of the Philippines 
from September 1942 to April 1946, in the Army of the United 
States from April 1946 to March 1949, and in Army of the 
Philippines from May 1950 to April 1954.  The veteran 
sustained a gunshot wound in his back in 1951.  That wound 
occurred during his 1950 to 1954 period of service, which was 
with the Armed Forces of the Philippines (AFP), in the 10th 
Battalion Combat Teams (BCT), and which included service in 
the Philippine Expeditionary Forces to Korea (PEFTOK).  The 
claims file contains Philippine government rating sheet from 
1954, which indicates that the 1951 gunshot wound is service 
connected for purposes of Philippine government veterans 
benefits.

Statutory law provides eligibility for certain U.S. veteran's 
benefits, including service-connected disability 
compensation, for service in the organized military forces of 
the Government of the Commonwealth of the Philippines, if 
that service was while such forces were in the service of the 
Armed Forces of the United States.  38 U.S.C.A. § 107(a).  
Eligibility under 38 U.S.C.A. § 107, however, applies only to 
service before July 1, 1946.  The veteran sustained his 
gunshot wound during a period of service with Philippine 
forces that began after 1946, and did not create eligibility 
for United States veterans benefits.

The evidence that was associated with the veteran's claims 
file in March 2004 included documentation of the veteran's 
service, and of the gunshot wound in 1951.  In denying the 
veteran's claim, the RO informed the veteran that service 
connection for his gunshot wound was denied because his 
service with the PEFTOK was with the Armed Forces of the 
Philippines, and not with the Army of the United States.

Since March 2004, information regarding the veteran's several 
claims has been added to the claims file.  The added 
information does not indicate that the veteran's service at 
the time of his 1951 gunshot wound was of a type that confers 
eligibility for U.S. veterans disability compensation or any 
other U.S. veterans benefit.  As the added information does 
not relate to any unestablished fact necessary to 
substantiate the claim for disability compensation for the 
gunshot wound, the added information is not material 
evidence.  Because VA has not received new and material 
evidence with respect to that claim, the claim is not 
reopened.

Service Connection for PTSD

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran contends that he has PTSD.  In statements 
submitted in 2004, the veteran reported that PTSD developed 
because of experiences in service in 1951; specifically, 
sustaining a bayonet wound and a gunshot wound while fighting 
in Korea.

The veteran's service in Korea in 1951 was with the Armed 
Forces of the Philippines.  That service did not take place 
before July 1, 1946, and was not in the service of the Armed 
Forces of the United States.  Therefore, any mental disorder, 
including PTSD, that developed due to experiences during that 
service is not eligible for disability compensation from the 
United States government.  The Board therefore denies the 
claim for service connection for PTSD.

The veteran has not had a VA mental health examination to 
determine whether he has a disorder diagnosable as PTSD.   
Because he attributes current PTSD to traumatic experiences 
during service that does not qualify for United States 
veterans benefits, a VA examination would not help to support 
a claim for VA benefits.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran did not receive preadjudicatory notice specific 
to his claim to reopen.  While that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In an August 1994 decision, the RO notified the 
veteran that service connection for the gunshot wound was 
denied because the wound occurred during service with the 
Armed Forces of the Philippines, and not during service with 
the Armed Forces of the United States.  In a January 2004 
letter, the RO notified the veteran that, in order to be 
material evidence, new evidence must pertain to the issue of 
whether his gunshot wound was incurred in service.  A March 
2004 rating decision explained the reasons for the denial of 
the request to reopen the claim.  An April 2006 statement of 
the case (SOC) explained the reasons for the denial of the 
claim.  Moreover, the record shows that the veteran was 
represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of that claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the veteran what was necessary to reopen 
and substantiate the claim for service connection for the 
gunshot wound, and as such, that he had a meaningful 
opportunity to participate in the adjudication of that claim, 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has obtained evidence that shows the date of the veteran's 
gunshot wound, and shows the organization in which the 
veteran was serving at the time of the wound.  VA need not 
conduct an examination with respect to the gunshot wound 
claim.  The duty under 38 C.F.R. § 3.159(c)(4) to provide a 
VA examination applies to a claim to reopen only if new and 
material evidence is received.

With respect to the claim for service connection for PTSD, 
the RO provided the veteran notice by letters dated in 
February 2005 and January 2007.  The January 2007 letter, 
issued after the September 2005 adjudication of the PTSD 
claim, addressed the rating criteria and effective date 
provisions relevant to the PTSD claim.  While the lack of 
pre-adjudication notice of those provisions constitutes 
error, that error is harmless.  The Board has denied herein 
the appeal for service connection for PTSD, so no rating or 
effective date will be assigned for PTSD.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for service connection 
for PTSD, VA has afforded the veteran the opportunity to give 
testimony before the Board.  The veteran has not alleged that 
current PTSD is due to traumatic experiences during U.S. 
service or U.S.-affiliated service.  Therefore, VA need not 
obtain service and post-service medical records.  Because 
there is no indication that current PTSD is related to 
relevant service, VA also need not conduct an examination 
with respect to the PTSD claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the gunshot wound 
and PTSD claims have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements; and the veteran is not prejudiced by 
a decision on those claims at this time.


ORDER

The previously denied claim for service connection for a 
gunshot wound to the back is not reopened.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that he has hearing loss as a result of 
events during service.  He asserts that torture by the 
Japanese led to his current hearing loss.  In a March 2005 
letter, a private physician wrote that the veteran developed 
hearing loss following the explosion of a mortar round near 
him during service in World War II.  The claims file does not 
contain any record of audiological testing showing the 
condition of the veteran's hearing.  The Board will remand 
the hearing loss claim for VA audiological testing and 
examination, with an opinion as to whether any current 
hearing loss is consistent with noise exposure.

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
audiological examination, including 
testing to show the condition of the 
veteran's hearing.  The test results 
should show for each ear the auditory 
thresholds, in decibels, at the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz, and as well as speech 
recognition scores in percentages.  Based 
on the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any current hearing 
impairment is consistent with a history 
of noise exposure.

2.  After completion of the above, review 
the expanded record and determine if the 
veteran's claim for service connection 
for hearing loss can be granted.  If that 
claim remains denied, issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matter that is remanded.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


